          Case 6:19-cv-01324-MC                Document 22           Filed 03/08/21          Page 1 of 17




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Tina M.,1

                  Plaintiff,                                              Civ. No. 6:19-cv-01324-MC

         v.                                                               OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Tina M. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of

the Social Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

    Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred by: (1) failing to credit

Plaintiff’s testimony; (2) failing to credit medical opinions; and (3) failing to credit lay witness

statements. Pl.’s Br. 5–27, ECF No. 19. Because there is substantial evidence in the record to

support the ALJ’s findings and any errors are harmless, the Commissioner’s decision is

AFFIRMED.

                          PROCEDURAL AND FACTUAL BACKGROUND



1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case.

1 – OPINION AND ORDER
         Case 6:19-cv-01324-MC              Document 22         Filed 03/08/21       Page 2 of 17




        Plaintiff applied for DIB and SSI on December 29, 2015, alleging disability since

December 4, 2013. Tr. 13, 228–42. Her claim was denied initially and upon reconsideration. Tr.

131, 136, 140, 143. Plaintiff timely requested a hearing before an ALJ and appeared pro se

before the Honorable Ted Neiswanger on March 22, 2018. Tr. 146, 60. The hearing was

continued to give Plaintiff an opportunity to seek representation. Tr. 60–74. With counsel,

Plaintiff appeared before the Honorable Katherine Weatherly on August 15, 2018. Tr. 33–59. At

the hearing, Plaintiff amended her alleged onset date of disability to June 4, 2015, the date when

she stopped working at substantial gainful activity level.2 Tr. 36. ALJ Weatherly denied

Plaintiff’s claim by a written decision dated September 7, 2018. Tr. 13–26. Plaintiff sought

review from the Appeals Council and was denied on June 19, 2019, rendering the ALJ’s decision

final. Tr. 226, 1–6. Plaintiff now seeks judicial review of the ALJ’s decision.

        Plaintiff was 49 years old at the time of her amended alleged disability onset and 52 years

old at the time of her hearing. See tr. 86. Plaintiff has a GED and trained to be a dental assistant.

Tr. 283. Plaintiff has worked as a receptionist, dental assistant, retail store manager, sales clerk,

and home furnishings salesperson. Tr. 24. Plaintiff alleges disability due to PTSD, fibromyalgia,

and arthritis. Tr. 281.

                                       STANDARD OF REVIEW

        The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.




2
 ALJ Weatherly acknowledged Plaintiff’s amendment to her alleged onset date, but mistakenly gave the date of
December 4, 2013, Plaintiff’s original alleged onset date, in her decision.

2 – OPINION AND ORDER
        Case 6:19-cv-01324-MC          Document 22       Filed 03/08/21     Page 3 of 17




2004); Ahearn v. Saul, No. 19-35774, 2021 WL 609825, at *1, (9th Cir. Feb. 17, 2021)

(reaffirming the substantial evidence standard in social security cases). “Substantial evidence is

‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d

1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To

determine whether substantial evidence exists, the court reviews the administrative record as a

whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v. Heckler, 807

F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either affirming or

reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the Commissioner.”

Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (quoting Reddick v.

Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to

meet this burden, then the claimant is considered disabled. Id.



3 – OPINION AND ORDER
              Case 6:19-cv-01324-MC              Document 22   Filed 03/08/21     Page 4 of 17




I.       Plaintiff’s Credibility

             Plaintiff argues that the ALJ failed to identify specific, clear and convincing reasons to

     reject Plaintiff’s subjective symptom testimony. An ALJ must consider a claimant’s symptom

     testimony, including statements regarding pain and workplace limitations. See 20 CFR §§

     404.1529(a), 416.929(a). Where there is objective medical evidence in the record of an

     underlying impairment that could reasonably be expected to produce the pain or symptoms

     alleged and there is no affirmative evidence of malingering, the ALJ must provide clear and

     convincing reasons for discrediting the claimant’s testimony regarding the severity of her

     symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008);

     Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe

     every allegation of disabling pain, or else disability benefits would be available for the asking, a

     result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th

     Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

             The ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin,

     763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

     credibility evaluation,” id., as well as:

             (1) whether the claimant engages in daily activities inconsistent with the alleged
             symptoms; (2) whether the claimant takes medication or undergoes other
             treatment for the symptoms; (3) whether the claimant fails to follow, without
             adequate explanation, a prescribed course of treatment; and (4) whether the
             alleged symptoms are consistent with the medical evidence.

             Lingenfelter, 504 F.3d at 1040.

     It is proper for the ALJ to consider the objective medical evidence in making a credibility

     determination. 20 C.F.R. §§ 404.1529(c)(2); 416.929(c)(2). However, an ALJ may not make a



     4 – OPINION AND ORDER
           Case 6:19-cv-01324-MC          Document 22       Filed 03/08/21     Page 5 of 17




negative credibility finding “solely because” the claimant’s symptom testimony “is not

substantiated affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466

F.3d 880, 883 (9th Cir. 2006). The Ninth Circuit has upheld negative credibility findings,

however, when the claimant’s statements at the hearing “do not comport with objective evidence

in her medical record.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

2009).

          Here, the ALJ found that Plaintiff’s statements regarding the intensity, persistence and

limiting effects of her conditions were not consistent with the medical and other evidence in the

record. Tr. 19. The ALJ explicitly considered Plaintiff’s daily activities, her treatments of the

symptoms, her compliance with the treatment plan, and whether the alleged limitations were

consistent with the medical evidence. Tr. 20–21. The ALJ gave at least five reasons for

discounting Plaintiff’s statements regarding the limiting effects of her conditions. Plaintiff’s

statements were inconsistent with her level of activity. Tr. 19–20. Plaintiff was looking for work

during the relevant period and took steps toward opening her own business. Tr. 19. Plaintiff

received minimal treatment of her conditions. Tr. 20. Plaintiff was not compliant with her

treatment plans. Tr. 21. And Plaintiff’s treatment records did not support her alleged symptoms.

Tr. 21.

          Plaintiff’s description of her physical and mental limitations is contradicted by her active

lifestyle. A claimant’s daily activities may be grounds for an adverse credibility finding if she “is

able to spend a substantial part of [her] day engaged in pursuits involving the performance of

physical functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th

Cir. 2007) (quoting Fair, 885 F.2d at 603); see also Burch v. Barnhart, 400 F.3d 676, 681 (9th



5 – OPINION AND ORDER
        Case 6:19-cv-01324-MC           Document 22       Filed 03/08/21      Page 6 of 17




Cir. 2005). “Even where those activities suggest some difficulty functioning, they may be

grounds for discrediting the claimant’s testimony to the extent that they contradict claims of a

totally debilitating impairment.” Molina, 674 F.3d at 1113 (citing Turner v. Comm’r of Sec. Sec.,

613 F.3d 1217, 1225 (9th Cir. 2010)). Plaintiff alleges she must lay down and ice her back five

or more times a day, for twenty to thirty minutes each time. Tr. 43–44. She alleges she can only

sit or stand for “five or ten minutes, max.” Tr. 45. She alleges she can only walk for ten minutes.

Tr. 45. Plaintiff cares for herself, her home, and her dog. Tr. 292. She runs errands with her

friend for two to three hours at a time. Tr. 314. Plaintiff moved several times in 2016. Tr. 829,

834, 843. During one of those moves, she rehabilitated her home. Tr. 463. Plaintiff spent two

weeks caring for her mother and her mother’s house because she felt the care her mother was

receiving was below standard. Tr. 848. Plaintiff’s level of physical activity does not support her

statements regarding the severity of her symptoms.

       Plaintiff alleges that her anxiety is so severe that she is “unable to function outside [her]

home many days a week.” Tr. 289. She “panic[s] at the thought of a social situation.” Tr. 289.

Plaintiff has her adult children and friends over for dinner regularly. Tr. 315. She attends weekly

yoga and massage therapy. Tr. 293. She attends a weekly motorcycle group. Tr. 315. She took

art, business, and math classes at a community college. Tr. 51. Classes met twice per week. Tr.

51. In 2017, she spent a weekend at a gluten-free convention in Portland. Tr. 871. She began art

therapy in 2018. Tr. 888. These social activities are inconsistent with Plaintiff’s claim that her

anxiety prevents her from leaving the house.

       Plaintiff’s own actions undermine her position that she has been disabled and unable to

work since 2015. In December 2015, Plaintiff was working on building an essential oils



6 – OPINION AND ORDER
         Case 6:19-cv-01324-MC           Document 22        Filed 03/08/21     Page 7 of 17




business. Tr. 794. Plaintiff received unemployment insurance income through February 2016. Tr

243–44. In October 2016, Plaintiff was considering opening a daycare. Tr. 854. Plaintiff spent

2017 focused on opening a gluten-free bakery. Tr. 861, 870, 871. She attended classes to develop

a business plan and hired a commercial realtor. Tr. 861, 971. She actively looked at potential

spaces for the bakery. Tr. 870. She spent a weekend attending a gluten-free convention in

Portland. Tr. 871. She was making plans to remodel her home in 2018. Tr. 890. Plaintiff’s

actions suggest she believed herself capable of working.

        Plaintiff’s conservative treatment of her conditions and her noncompliance with medical

recommendations also weigh against her symptoms being as severe as she maintains. An ALJ

may consider minimal or inconsistent treatment in evaluating claimant credibility. Burch, 400 F.

3d at 381. “[E]vidence of ‘conservative treatment’ is sufficient to discount a claimant’s

testimony regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir.

2007) (citing Johnson v. Shalala, 60 F. 3d 1428, 1434 (9th. Cir. 1995)). Similarly, “fail[ure] to

follow prescribed treatment that might improve symptoms” may be evidence that the symptoms

are not as severe as alleged. SSR 16-3p, 2017 WL 5180304. Plaintiff reports that she has tried

many medications for her fibromyalgia, but nothing seems to help. Tr. 295. She instead relies on

yoga and massage therapy and ibuprofen. Tr. 296, 521, 730–31. Plaintiff has expressed a desire

not to take strong medications and has declined more serious interventions. Tr 450–52. Dr Lake

noted that Plaintiff had a fear of pills. Tr. 381. Dr. Lamoreaux recommended that Plaintiff do

intraarticular injections to treat her shoulder injury. Tr. 436. Plaintiff opted not to do the

injections. Tr. 443. Dr. Lamoreaux also suggested a manipulation, but Plaintiff did not want to

take drugs to do it, so it was not possible. Tr. 444. Dr. Lamoreaux’s notes state that Plaintiff has



7 – OPINION AND ORDER
              Case 6:19-cv-01324-MC          Document 22        Filed 03/08/21     Page 8 of 17




      progressed with physical therapy and “does not wish any other intervention.” Tr. 450. Dr.

      Lamoreaux also notes that Plaintiff was averse to trying new medication to help with pain or

      with sleep and “wants to limit stronger meds that are used for pain.” Tr. 451–52. Plaintiff has

      declined more aggressive medications and treatments and has repeatedly stated a desire to treat

      her symptoms with yoga, massage therapy, and ibuprofen. This suggests that her symptoms are

      not as severe as alleged.

             Finally, Plaintiff’s mental health dysfunction is not supported by objective medical

      evidence. Plaintiff alleges she needs helps remembering “almost everything.” Tr. 47. She has

      trouble focusing on just one thing. Tr. 47. She sometimes has trouble understanding instructions.

      Tr. 42. The objective medical examinations do not support this degree of impairment. Plaintiff’s

      medical records show, at most, mild memory and concentration issues. See, e.g., tr. 382–83,

      739–42, 751, 1234.

             The ALJ provided five specific clear and convincing reasons, each supported by

      substantial evidence, to discount Plaintiff’s subjective symptom testimony.

II.      Medical Opinions

             Plaintiff argues the ALJ failed to identify legally sufficient bases supported by substantial

      evidence in discounting the medical opinions of Scott Alvord, PsyD., and Claudia Lake, PsyD.

      An ALJ must weigh the following factors when considering medical opinions: (1) whether the

      source has an examining relationship with claimant; (2) whether the source has a treatment

      relationship with claimant; (3) supportability (as shown by relevant evidence and explanation);

      (4) consistency with the record as a whole; (5) specialization; and (6) other factors, including the

      source’s familiarity with other information in the record. 20 C.F.R. § 404.1527(c)(1)–(6). “To



      8 – OPINION AND ORDER
         Case 6:19-cv-01324-MC         Document 22        Filed 03/08/21     Page 9 of 17




reject an uncontradicted opinion of a treating or examining doctor, an ALJ must state clear and

convincing reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005) (citation omitted). “If a treating or examining doctor’s opinion is

contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific and

legitimate reasons that are supported by substantial evidence.” Id. When evaluating conflicting

medical opinions, an ALJ need not accept a brief, conclusory, or inadequately supported opinion.

Id. Dr. Alvord’s and Dr. Lake’s opinions are contradicted. Def.’s Br. 5, ECF No. 20. Therefore,

the ALJ needed to provide specific and legitimate reasons supported by substantial evidence to

properly reject their opinions. See Bayliss, 427 F. 3d at 1216 (citation omitted).

A. Dr. Alvord

        Dr. Alvord examined Plaintiff in July 2018. Tr. 1228–46. At the end of his report, Dr.

Alvord opined that Plaintiff would be off task for 10% of a workday and would miss three to

four days a month. Tr. 1236. In examining Plaintiff, Dr. Alvord found she cares for herself

normally, runs errands, has social support, and was adequately dressed and groomed. Tr. 1230.

Dr. Alvord’s examination showed Plaintiff had normal attention and concentration, normal

insight and judgment, normal though content, and normal speech. Tr. 1230–31. Plaintiff was

minimally anxious with a euthymic mood. Tr.1230. Dr. Alvord found that Plaintiff’s long-term,

short-term, and immediate working memory were intact. Tr. 1230. Dr. Alvord found Plaintiff

would have mild to moderate limitations with complex instructions and working with others. Tr.

1234.

        The ALJ assigned no weight to Dr. Alvord’s opinion. Tr. 23. The ALJ found that Dr.

Alvord’s opinion that Plaintiff would be off task for 10% of a workday and would miss three to



9 – OPINION AND ORDER
        Case 6:19-cv-01324-MC            Document 22        Filed 03/08/21      Page 10 of 17




four days a month was contradicted by his finding that Plaintiff had only mild to moderate

limitations in any of the ten major functioning areas. Tr. 23. The ALJ also found that Dr.

Alvord’s opinion was contradicted by his objective examination findings. Tr. 23.

        Plaintiff argues that Dr. Alvord’s finding that Plaintiff had moderate impairment in

processing and carrying out complex instructions, interacting with coworkers and supervisors,

and responding appropriately to situations and changes in work setting supports his opinion. Pl.’s

Br. 8–9. The form used by Dr. Alvord defines moderate impairment as “more than a slight

limitation in this area but the individual is still able to function satisfactorily.” Tr. 1233.

Although Dr. Alvord’s findings suggest that Plaintiff could “function satisfactorily” with

complex instructions and interactions with coworkers, the ALJ still accounted for the moderate

impairments in the RFC, limiting work to simple, routine, repetitive tasks with no more than

occasional contact with coworkers. Tr. 18. Per Dr. Alvord’s opinion, Plaintiff has no impairment

when it comes to understanding, remembering, and carrying out simple instructions. Tr. 1234.

Dr. Alvord’s objective examination found Plaintiff had intact memory, normal concentration,

adequate abstract thinking, and adequate insight and judgment. These findings do not support Dr.

Alvord’s opinion that Plaintiff would be off task for 10% of a workday and would miss three to

four days a month. The ALJ reasonably discounted Dr. Alvord’s opinion because of these

internal inconsistencies. The ALJ provided two specific and legitimate reasons for discounting

Dr. Alvord’s opinion, both supported by substantial evidence.

B. Dr. Lake

        Dr. Lake met with Plaintiff one time, on April 6, 2015. Plaintiff drove herself to the

appointment and was 25 minutes early. Tr. 380. Plaintiff reported a fear of pills and that she was



10 – OPINION AND ORDER
               Case 6:19-cv-01324-MC          Document 22       Filed 03/08/21     Page 11 of 17




       not taking any medication. Tr. 381. Dr. Lake’s examination found Plaintiff had normal

       concentration with “no evidence of distractability,” intact and goal-focused thought process, and

       mildly euthymic mood. Tr. 382. Plaintiff had mild memory issues with immediate and remote

       recall. Tr. 382–83. Dr. Lake opined that Plaintiff could perform simple tasks and accept simple

       instructions. Tr. 384. She opined that Plaintiff “is able to perform work, but may require

       additional instruction and reminders.” Tr. 384. Plaintiff’s memory issues “may require ongoing

       monitoring” and “may affect her ability to do more complex tasks.” Tr. 384. Dr. Lake opined

       that Plaintiff is able to maintain regular attendance at work. Tr. 384. Plaintiff’s maladaptive

       behaviors due to her fears and anxieties “may interfere with relationships, memory, and other

       work-related activities.” Tr. 384. Dr. Lake opined that Plaintiff could handle only minimal stress

       in the workplace. Tr. 384.

              The ALJ assigned some weight to the opinion of Dr. Lake. The ALJ found that some of

       Dr. Lake’s opinion was not useful for crafting a RFC, but rather described “functional

       impairments” that could be accommodated by minimum coworker contact and simple, routine,

       repetitive tasks. Tr. 22. The ALJ accepted the parts of Dr. Lake’s opinion that could be translated

       to an RFC. Dr. Lake’s remaining statements were equivocal and did not discuss actual

       limitations, but rather potentialities. The ALJ identified a specific and legitimate reason, backed

       by substantial evidence, for only granting some weight to Dr. Lake’s opinion.

III.      Other medical opinions

              Plaintiff argues that the ALJ failed to identify germane bases supported by substantial

       evidence in discounting the opinions of Megan Barckert, NP, and Zanne Miller, QMHP. As a

       nurse practitioner and qualified mental health professional, NP Barckert’s and Ms. Miller’s



       11 – OPINION AND ORDER
         Case 6:19-cv-01324-MC         Document 22       Filed 03/08/21     Page 12 of 17




opinions are considered “other” medical source statements under the regulations that applied in

this case. 20 C.F.R. §§ 404.1513(d), 416.913(d). An ALJ must provide a germane basis for

discounting “other” medical source statements. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

2001).

A. NP Barckert

         NP Barckert became Plaintiff’s primary care provider in 2018 and saw her four times

between April 6, 2018 and June 20, 2018. Tr. 729. She diagnosed Plaintiff with fibromyalgia,

chronic pain syndrome, PTSD, insomnia, degenerative disc disease of the cervical spine, anxiety,

and depression. Tr. 729. She noted that Plaintiff was no longer taking any of her previously

prescribed medications, due to side effects and inefficacy, and was only taking ibuprofen. Tr.

731. NP Barckert opined Plaintiff would need daily unscheduled breaks of up to thirty minutes in

an eight-hour workday. Tr. 731. She opined Plaintiff would not be capable of medium, light, or

sedentary work. Tr. 731–32. She further opined Plaintiff would experience excessive absences

caused by exacerbation of her medical condition, more than four days a month. Tr. 732–33. NP

Barckert also performed a Fibromyalgia Residual Functional Capacity Assessment. Tr. 734–38.

Plaintiff meets the American College of Rheumatology criteria for fibromyalgia. Tr. 734. She

has 18/18 tender points. Tr. 734. Her bloodwork to rule out other potential causes came back

normal. Tr. 734. NP Barckert opined that Plaintiff could walk less than 100 feet without severe

pain and less than 1000 feet without resting. Tr. 736. NP Barckert opined that Plaintiff could sit

for only ten minutes at a time and stand for only fifteen minutes at a time. Tr. 736.

         The ALJ assigned no weight to the opinion of NP Barckert because she only saw Plaintiff

three times and her capacity estimates were “wildly inconsistent” with Plaintiff’s behavior. Tr.



12 – OPINION AND ORDER
        Case 6:19-cv-01324-MC           Document 22       Filed 03/08/21    Page 13 of 17




23. The ALJ found these capacity estimates especially inconsistent with Plaintiff’s working at

close to substantial gainful activity level in 2015. Tr. 23.

       Plaintiff argues that the ALJ mischaracterizes NP Barckert’s opinion, including the

diagnosis of fibromyalgia and the capacity estimates. Pl’s Br. 19–22. NP Barckert saw Plaintiff

four times, not three, before evaluating her functional limitations. NP Barckert diagnosed

Plaintiff with fibromyalgia based on 18/18 tender points and normal lab results otherwise,

meeting the ACR criteria. The ALJ recognized that Plaintiff’s “objective physical examination

results… were almost completely negative, with the exception of 18/18 tender points” but

reasoned that this was evidence that Plaintiff’s symptoms were not as severe as alleged. Tr. 21.

Fibromyalgia is medically determinable when “there is a history of widespread pain in all

quadrants of the body,” there are “at least 11 of 18 possible tender points,” and “there is evidence

that other disorders were excluded as possible causes of the pain.” SSR 12-2p, 2012 WL

3104869. The ALJ failed to appreciate the significance of NP Barckert’s findings; NP Barckert’s

examination found Plaintiff meets the criteria for fibromyalgia. The ALJ also took issue with NP

Barckert’s estimation that Plaintiff could walk less than 100 feet, but ignored the qualifier

“without severe pain.” Tr. 23. NP Barckert actually estimated Plaintiff could walk 1000 feet

without resting. Finally, the ALJ compared Plaintiff’s limitations in 2018 to Plaintiff’s activity

level in 2015, without taking into account how symptoms can worsen over time.

       To the extent the ALJ erred by mischaracterizing NP Barckert’s opinion of Plaintiff’s

diagnosis and limitations, such error was harmless. Substantial evidence supports the ALJ’s

finding that NP Barckert’s estimation of Plaintiff’s limitations was contradicted by Plaintiff’s

activity level. As discussed above, Plaintiff leads an active lifestyle, attending yoga, massage



13 – OPINION AND ORDER
         Case 6:19-cv-01324-MC                Document 22           Filed 03/08/21         Page 14 of 17




therapy, and motorcycle group meeting weekly. She takes classes at a local community college.

She runs errands for two to three hours at a time. She rehabilitated her house. She cares for her

home and took time to care for her mother’s home. This level of activity does not support the

severe limitations given in NP Barckert’s opinion.

B. Ms. Miller3

         Ms. Miller saw Plaintiff regularly for counseling in 2018. Tr. 1220. In the questionnaire

provided, when asked about Plaintiff’s limitations in a work setting, Ms. Miller replied “Given

the short duration of our work together, I don’t feel qualified to answer this question.” Tr. 1221.

Ms. Miller also felt she was unqualified to answer questions regarding Plaintiff’s ability to

maintain concentration during a workday. Tr. 1226. Ms. Miller did note that Plaintiff has mild

limitations when it comes to understanding and remembering both simple and complex

instructions, as well as with the ability to interact with the public and coworkers. Tr. 1224–25.

Ms. Miller opined Plaintiff would miss more than four work days a month. Tr. 1226. Ms.

Miller’s assessments were based solely on Plaintiff’s self-report. Tr. 1224–25.

         The ALJ assigned no weight to Ms. Miller’s opinion, due to her short-term relationship

with Plaintiff, Ms. Miller’s own statements regarding being unqualified, and the fact that her

opinion was based only on Plaintiff’s self-reporting. Tr. 23. In her questionnaire, Ms. Miller

noted twice that she was not qualified to answer the questions due to her short-term relationship

with Plaintiff. Further, because Ms. Miller’s opinion was based solely on Plaintiff’s self-report,

the ALJ’s reasoning in discounting Plaintiff’s subjective symptom testimony applies here. Fair,




3
 In her decision, the ALJ misadvertently refers to Plaintiff’s counselor as Katie Taylor, the name of Plaintiff’s
attorney. It is clear from context and quotations that the ALJ is referring to Zanne Miller here.

14 – OPINION AND ORDER
              Case 6:19-cv-01324-MC           Document 22        Filed 03/08/21      Page 15 of 17




      885 F.3d at 605 (9th Cir. 1989). The ALJ identified germane bases supported by substantial

      evidence to reject Ms. Miller’s opinion.

IV.       Lay witness statements

              Plaintiff argues that the ALJ failed to give germane bases for rejecting lay witness

      statements. Pl.’s Br. 25. Generally, “[l]ay testimony as to a claimant’s symptoms is competent

      evidence that an ALJ must take into account, unless he or she expressly determines to disregard

      such testimony and gives reasons germane to each witness for doing so.” Lewis, 236 F.3d at 511

      (citation omitted); see also Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)

      (“[A]n ALJ . . . must give full consideration to the testimony of friends and family members.”

      (citation omitted)). The ALJ’s reasons for rejecting lay testimony must be germane and specific.

      Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (citing Stout v. Comm’r, Soc. Sec. Admin.,

      454 F.3d 1050, 1054 (9th Cir. 2006)). An ALJ’s failure to articulate such a germane reason is

      nonetheless harmless if the “testimony does not describe any limitations not already described by

      the claimant, and the ALJ's well-supported reasons for rejecting the claimant's testimony apply

      equally well to the lay witness testimony.” Molina, 674 F.3d at 1117.

              Sharon C. is a long-time friend of Plaintiff who sees her multiple times a week. Tr. 311,

      376. Sharon C.’s two reports paint a picture of Plaintiff as someone who has changed

      significantly, but still has an active social life, despite assertions to the contrary. Sharon C.

      describes Plaintiff as having a lot of anxiety and fear of the unknown and strangers. Tr. 317–18,

      376. Sharon C. reports that Plaintiff does household chores and laundry daily and prepares her

      own simple meals. Tr. 313. She reports that Plaintiff has some struggles with personal care,

      related to her shoulder pain. Tr. 312. Plaintiff cares for her dog, feeding and walking him, and



      15 – OPINION AND ORDER
        Case 6:19-cv-01324-MC          Document 22        Filed 03/08/21      Page 16 of 17




relies on others to walk him when she is having a bad day. Tr. 312. Plaintiff and Sharon C. run

errands together for two to three hours at a time. Tr. 314. She reports Plaintiff can walk two city

blocks at a time and then needs to rest for just a few minutes. Tr. 316. Sharon C. also reports

Plaintiff can pay attention and follow written instructions well, so long as she is not under stress,

but that spoken instructions often must be repeated. Tr. 316. She reports that Plaintiff seems

especially anxious in a car. Tr. 377. She also reports that, in addition to having her friends and

adult children over for dinner regularly, Plaintiff attends weekly yoga classes and a motorcycle

group. Tr. 317–18, 315.

       Curt B., Plaintiff’s roommate, also completed a written statement. Tr. 378. He also

reports that Plaintiff has become less social. Tr. 378. He reports that Plaintiff struggles with

washing and brushing her hair because of the pain. Tr. 378. He also reports that Plaintiff has

difficulty sweeping and mopping. Tr. 378. Finally, he reports that Plaintiff’s anxiety in a car was

so bad at times that he would have to stop and pull over. Tr. 378.

       The ALJ granted some weight to lay witness statements of Sharon R. and Curt B., but

less weight than the medical professionals. Tr. 23. The ALJ acknowledged that lay witnesses

were in a good position to observe Plaintiff’s functioning over time, but maintained that medical

opinions were based on objective evidence and reflected their professional expertise. Tr. 23.

Plaintiff argues this is not a germane basis to reject lay witness testimony. Pl.’s Br. 27. To the

extent this is true, the ALJ also noted inconsistency in lay witness testimony regarding Plaintiff’s

limitations in a car and Plaintiff’s own admission that she still drives. Tr. 23. Although Plaintiff

may prefer not to drive, she still drives herself when necessary. See, e.g., tr. 380. Further, the

ALJ did not discount or reject the lay witness statements entirely, just to the extent they were



16 – OPINION AND ORDER
       Case 6:19-cv-01324-MC          Document 22       Filed 03/08/21      Page 17 of 17




inconsistent with medical opinions and Plaintiff’s own admissions. Cf. Molina, 674 F.3d at 1111

(noting that statements from “‘other sources’ are not entitled to the same deference” as medical

opinions). To the extent the ALJ erred by failing to provide a germane basis for granting less

weight to lay witness statements, such error is harmless. See id. at 1117 (“[T]he ALJ’s well-

supported reasons for rejecting the claimant’s testimony apply equally well to the law witness

testimony.”).

                                        CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.



       DATED this 8th day of March, 2021.




                                             s/ Michael J. McShane
                                             Michael J. McShane
                                             United States District Judge




17 – OPINION AND ORDER
